                       UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF RHODE ISLAND

                                           )
CATHERINE BREEN,                           )
    Plaintiff,                             )
                                           )
      v.                                   )
                                           )
                                                     C.A. No. 18·315·JJM·PAS
HOWLAND GREEN and LINDA                    )
GREEN,                                     )
    Defendants.                            )




                                        ORDER

      Plaintiff filed a ·Motion for Attorney Fees (ECF No. 45) under the terms of the

Settlement Agreement between the parties.         The Court referred the matter to

Magistrate Judge Sullivan who issued a Report and Recommendation (ECF No. 48)

recommending that tho Court grant the motion, but reduce by fifty percent the

amount of expenses representing the fee of the independent attorney affiant whose

affidavit was submitted to support the reasonableness of the fee petition.

      After reviewing the affidavit submitted and relying on the good faith of the

attorneys involved, tho Court finds sufficient basis for the award of the full $3,500 as

an expense for tho affidavit preparation. In the unusual circumstances of this case,

the fee for the affidavit is appropriate and Plaintiff as the party entitled to fees and

expenses should thus be fully compensated. 1




      1 The Court does not intend to sot any precedent in the ordinary and normal
case involving a fee petition-where the independent attorney affiant usually
provides the affidavit without a charge as a courtesy-but this matter is unique. As
      Therefore, the Court accepts a nd adopts the Report and Recommendation of

the ·M agistrate Judge (ECF No. 48) as modified herein, and GRANTS Plaintiffs

IVIotion for Attorney Fees and Expenses (ECF No. 45) in the amount of $26,857

($23,357 in attorney fee s and $3,500 in expenses).




John J. rvicConnell, Jr.
United States District Judge

October 9, 2019




the Magistrate Judge noted in the Report and Recommendation, this case has been
h ard fought and every issue, large a nd small, has been litigated fiercely.

                                          2
